                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 1 of 13




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOHN S. POULOS, SB# 154689
                    2   E-Mail: John.Poulos@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    3 Sacramento, California 95833
                      Telephone: 916.564.5400
                    4 Facsimile: 916.564.5444
                    5
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 CHERYL WILKE, SB# 216109
                        E-Mail: Cheryl.Wilke@lewisbrisbois.com
                    7 110 SE 6th Street, Suite 2600
                      Fort Lauderdale, FL 33301
                    8 Telephone: 954.728.1280
                      Facsimile: 954.728.1282
                    9
                      Attorneys for Defendants GEO GROUP,
                   10 INC., a Florida Corporation, dba GEO
                      CALIFORNIA, INC., and MONICA
                   11 HOOK
                   12
                                                  UNITED STATES DISTRICT COURT
                   13
                                               NORTHERN DISTRICT OF CALIFORNIA
                   14
                   15
                      KEITH H. (“MALIK”)                                Case No. 4:21-cv-00787-JST
                   16 WASHINGTON, an individual; and
                      SAN FRANCISCO BAY VIEW                            DEFENDANTS GEO GROUP, INC.,
                   17 NATIONAL BLACK NEWSPAPER, a                       A FLORIDA CORPORATION DBA
                      California corporation,                           GEO CALIFORNIA, INC. AND
                   18                                                   MONICA HOOK’S VERIFIED
                                   Plaintiffs,                          ANSWER TO PLAINTIFFS’
                   19                                                   AMENDED COMPLAINT FOR
                            vs.                                         DAMAGES AND INJUNCTIVE
                   20                                                   AND DECLARATORY RELIEF
                      FEDERAL BUREAU OF PRISONS, a
                   21 public agency of the United States;               Trial Date:         None Set
                      THE GEO GROUP, INC., a Florida
                   22 corporation, dba GEO CALIFORNIA,
                      INC.; MONICA HOOK, an individual;
                   23 MARIA RICHARD, an individual;
                      WILL GOMEZ, an individual;
                   24 MURTALA LANVAL, an individual,
                      and DOES 1 through 10, inclusive,
                   25
                                   Defendants.
                   26
                   27            Defendants GEO CALIFORNIA, INC., a Florida corporation, dba GEO

LEWIS              28 CALIFORNIA, INC. (“GEO”) and MONICA HOOK (“HOOK”), collectively
BRISBOIS
BISGAARD                4842-0687-2031.1                                                  Case No. 4:21-cv-00787-JST
& SMITH LLP
ATTORNEYS AT LAW                           DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 2 of 13




                    1 referred to as Defendants and individually, by name, respond to Plaintiffs KEITH H.
                    2 (“MALIK”) WASHINGTON and SAN FRANCISCO BAY VIEW NATIONAL
                    3 BLACK NEWSPAPER’s (“Plaintiffs”) Amended Complaint for Damages and
                    4 Injunctive and Declaratory Relief (“Complaint”) as follows:
                    5                                          INTRODUCTION
                    6            1.        Answering Paragraph 1 of the Complaint, Defendants lack sufficient
                    7 factual basis to admit or deny the allegations set forth in Paragraph 1 of the
                    8 Complaint and therefore deny the same.
                    9            2.        Defendants deny the allegations in this paragraph and that any
                   10 violations occurred or relief is required.
                   11            3.        Denied.
                   12            4.        Denied that retaliation occurred as described.
                   13            5.        Denied.
                   14            6.        Admitted.
                   15            7.        Admitted as to Mr. Washington’s status as a resident at the Taylor
                   16 Street facility. Denied as to the remaining allegations in the paragraph.
                   17            8.        Denied.
                   18                                   JURISDICTION AND VENUE
                   19            9.        Denied as to any violations of any of the statutes set forth. The
                   20 Defendants deny that this court has jurisdiction as the Plaintiff has not exhausted
                   21            10.       The allegations in Paragraph 10 of the Complaint that venue is proper
                   22 in is a legal conclusion that does not require an answer. To the extent a further
                   23 answer is required, Defendants admit that it conducts business in the city and county
                   24 of San Francisco.
                   25                                              PARTIES
                   26            11.       Denied.
                   27            12.       Without knowledge of the Plaintiff’s employment, education and

LEWIS              28 incarceration history before his assignment to Taylor Street.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              2                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 3 of 13




                    1            13.       Admitted as to Washington’s custody requirements with the Federal
                    2 Bureau of Prisons. Denied as to the remaining claims in this Paragraph.
                    3            14.       Denied.
                    4            15.       Denied as to duties approved for Washington’s work release program.
                    5            16.       Admitted as to writing stories. Denied as to development of stories.
                    6            17.       Denied.
                    7            18.       Denied.
                    8            19.       Without knowledge of readership and details of distribution. To the
                    9 extent the allegations of paragraph 19 attempt to state a legal or factual conclusion,
                   10 such allegations do not require an answer.
                   11            20.       Admitted.
                   12            21.       These Defendants are not responding on behalf of Bureau of Prisons.
                   13 However, the allegations in paragraph 21 are denied to the extent they reference a
                   14 finite number of services which can and are provided by GEO Group.
                   15            22.       Denied.
                   16            23.       Admitted as to GEO’s responsibility as contractual obligations. To the
                   17 extent the Plaintiff attempts to characterize the contract, Defendants deny such
                   18 allegations.
                   19            24.       Admitted as to the GEO’s creation of its “Global Human Rights
                   20 Policy.” Denied as to the characterization of the terms.
                   21            25.       The Defendants do not have sufficient first hand factual basis to admit
                   22 or deny the allegations set forth in Paragraph 25.
                   23            26.       The Defendants are without knowledge of the Bureau of Prison’s
                   24 contract considerations.
                   25            27.       Admitted as to job title of Monica Hook. Denied that she is sui juris in
                   26 her individual capacity.
                   27            28.       The Defendants, GEO Group and Hook are responding only on their

LEWIS              28 behalf and therefore do not make any representations as to the Co-Defendants.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              3                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 4 of 13




                    1            29.       The Defendants, GEO Group and Hook are responding only on their
                    2 behalf and therefore do not make any representations as to the Co-Defendants
                    3            30.       The Defendants, GEO Group and Hook are responding only on their
                    4 behalf and therefore do not make any representations as to the Co-Defendants
                    5            31.       Denied.
                    6            32.       Denied.
                    7                                    GENERAL ALLEGATIONS
                    8            33.       Denied.
                    9            34.       Defendant admits that the memorandum is a true and correct copy.
                   10            35.       Denied.
                   11            36.       Denied.
                   12            37.       Without knowledge of the Plaintiff’s actions and communications or
                   13 the responses of non-party, Redmond
                   14            38.       Denied.
                   15            39.       Hook and GEO are without knowledge as to the Plaintiff’s
                   16 communications with non-party Redmond. To the extent the allegations attempt to
                   17 characterize Plaintiff’s actions as proper under the terms of this confinement,
                   18 Defendant deny same.
                   19            40.       The allegation is not related to the actions of the Plaintiff or Defendants
                   20 and therefore, Defendants lack sufficient knowledge to respond.
                   21            41.       Defendants admit that emails were sent from reporters to the Taylor
                   22 Street facility regarding COVID-19 positive cases. Denies the quoted statement is
                   23 complete.
                   24            42.       Admitted as to the response from Hook.
                   25            43.       The allegation is not related to the actions of the Plaintiff or Defendants
                   26 and therefore, Defendants lack sufficient knowledge to respond.
                   27            44.       Admitted as to Hook’s attempts to ascertain the identity of the third

LEWIS              28 party.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              4                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 5 of 13




                    1            45.       Admitted.
                    2            46.       Admitted.
                    3            47.       The allegation is not related to the actions of the Plaintiff or Defendants
                    4 and therefore, Defendants lack sufficient knowledge to respond.
                    5            48.       Denied.
                    6            49.       Denied.
                    7            50.       Denied.
                    8            51.       Admitted.
                    9            52.       Admitted.
                   10            53.       Denied.
                   11            54.       Denied.
                   12            55.       Admitted.
                   13            56.       Admitted that discipline was extended. Denied as to relationship to
                   14 Washington approved job release.
                   15            57.       Denied.
                   16            58.       Denied.
                   17            59.       Admitted.
                   18            60.       Denied.
                   19            61.       Denied.
                   20            62.       Admitted as to the submission of the BP-9 form. Denied as to response
                   21 not being provided.
                   22            63.       Answering Paragraph 63 of the Complaint, Defendants
                   23 lacks sufficient factual basis to admit or deny the allegations set forth.
                   24            64.       Admitted.
                   25            65.       Denied that the Defendants participated in any conduct necessitating
                   26 retention of counsel. Defendants deny any award of attorney fees.
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              5                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 6 of 13




                    1     ADDITIONAL ALLEGATIONS REGARDING RETALIATORY ACTS OF
                    2                                        FEBRUARY 4, 2021
                    3            66.       The Allegations of Paragraph 66 are based on facts which these
                    4 Defendants to have sufficient knowledge to admit or deny.
                    5            67.       Denied.
                    6            68.       Admitted.
                    7            69.       Denied.
                    8            70.       Denied.
                    9            71.       Denied.
                   10            72.       Denied.
                   11            73.       Admitted.
                   12            74.       Admitted.
                   13            75.       Admitted.
                   14            76.       Admitted.
                   15            77.       Admitted.
                   16            78.       Admitted.
                   17            79.       Admitted.
                   18            80.       Denied.
                   19            81.       Denied as to the characterization of the Defendant’s statements.
                   20            82.       Admitted.
                   21                                    FIRST CLAIM FOR RELIEF
                   22                                For Violations of the First Amendment
                   23                             By Each Plaintiff Against Each Defendant
                   24            61.       The Defendants are utilizing the numbering on the Amended Complaint
                   25 However, the numbers are out of order and start again with paragraph 61. Paragraph
                   26 61 is expository and accordingly no response is required.
                   27            62.       Denied.

LEWIS              28            63.       Denied.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              6                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 7 of 13




                    1            64.       Denied.
                    2            65.       Denied.
                    3            66.       Denied.
                    4                                  SECOND CLAIM FOR RELIEF
                    5                                For Violations of the Fifth Amendment
                    6                         By Plaintiff Washington Against All Defendants
                    7            67.       Paragraph 67 is expository and accordingly no response is required.
                    8            68.       Denied.
                    9            69.       Denied.
                   10            70.       Denied.
                   11
                   12                                   THIRD CLAIM FOR RELIEF
                   13                For Violation of the California Constitution, Article I, section 2
                   14          By Each Plaintiff Against Defendants the GEO Group, Inc., dba GEO
                   15    California, Inc.; Monica Hook; Maria Richard; Will Gomez, Murtala Lanval;
                   16                                 and DOES 1 Through 10, Inclusive
                   17            71.       Paragraph 71 is expository and accordingly no response is required.
                   18            72.       Denied.
                   19            73.       Denied.
                   20            74.       Denied.
                   21            75.       Denied.
                   22                                  FOURTH CLAIM FOR RELIEF
                   23                          For Violation of California Civil Code § 52.1(b)
                   24          By Each Plaintiff Against Defendants The GEO Group, Inc., dba GEO
                   25           California, Inc.; Monica Hook; Maria Richard; Will Gomez; Murtala
                   26                            Lanval; and DOES 1 through 10, inclusive
                   27            76.       Paragraph 76 is expository and accordingly no response is required.

LEWIS              28            77.       Denied.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              7                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 8 of 13




                    1            78.       Denied.
                    2            79.       Denied.
                    3            80.       Denied.
                    4                                   FIFTH CLAIM FOR RELIEF
                    5                                       For Breach of Contract
                    6                                By Each Plaintiff Against Defendant
                    7                         The GEO Group, Inc., dba GEO California, Inc.
                    8            81.       Paragraph 81 is expository and accordingly no response is required.
                    9            82.       Denied as to legal entity to Contract DJB200264.
                   10            83.       Admitted as to the published Global Human Rights Policy. Denied as
                   11 to any violation of said policy as to Plaintiff as well as to the applicability to the
                   12 Plaintiff’s actions which violate BOP requirements.
                   13            84.       Without knowledge of the specific content of the Universal Declaration
                   14 on Human Rights.
                   15            85.       Defendant GEO Group is without knowledge as to the beliefs of the
                   16 Bureau of Prisons and unable to admit or deny.
                   17            86.       Denied.
                   18            87.       Denied.
                   19            88.       Denied.
                   20            89.       Denied.
                   21                                  SIXTH CLAIM FOR RELIEF
                   22                                           For Conversion
                   23        By Each Plaintiff Washington Against Defendants The GEO Group, Inc.,
                   24     dba GEO California, Inc.; Will Gomez; Maria Richard; and Does 1 through
                   25                                             10, inclusive
                   26            90.       Paragraph 90 is expository and accordingly no response is required.
                   27            91.       On behalf of Defendant GEO, Denied.

LEWIS              28            92.       On behalf of Defendant GEO, Denied.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                              8                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                            Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 9 of 13




                    1            93.       On behalf of Defendant GEO, Denied.
                    2
                    3            94.       On behalf of Defendant GEO, Denied.
                    4            95.       On behalf of Defendant GEO, Denied.
                    5            96.       TEXT
                    6                         DECLARATORY AND INJUNCTIVE RELIEF
                    7            97.       Denied.
                    8                                     FIRST ADDITIONAL DEFENSE 1
                    9            1.        The Complaint fails to state facts sufficient to constitute a cause of action
                   10 upon which relief can be granted against Defendants. The Complaint also seeks relief
                   11 against Defendants that is not properly recoverable by Plaintiff and Plaintiff is
                   12 therefore barred from any recovery against Defendants.
                   13                                SECOND ADDITIONAL DEFENSE
                   14            2.        Plaintiff’s claims are barred because Plaintiff did not fulfill all of the
                   15 conditions precedent to bringing this case based on the statutory obligations of the
                   16 Prison Litigation Reform Act (PLRA) 42 U.S.C. Sec. 1997e(a).
                   17                                 THIRD ADDITIONAL DEFENSE
                   18            3.        Plaintiff, through his conduct, acts and omissions, is barred by the
                   19 doctrine of prior breach and the terms of his confinement.
                   20                                FOURTH ADDITIONAL DEFENSE
                   21            4.        Plaintiff through his conduct, acts and omissions, is estopped from
                   22 asserting or recovering under any of its causes of actions alleged against Defendants
                   23 in the Complaint because of his own conduct. Defendants allege that Plaintiff knew
                   24 or should have known his obligations and as well as the limitation on his rights as a
                   25 convicted felon serving a portion of his confinement at the Taylor Street facility, and
                   26
                   27  By asserting these defenses, Defendants do not concede that they bear the burden
                        1


LEWIS              28 of proof on any of these defenses.
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                               9                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                              DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                           Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 10 of 13




                    1 is thereby estopped from claiming damages as a result of these purported conditions,
                    2 actions or otherwise, if any.
                    3                                 FIFTH ADDITIONAL DEFENSE
                    4            5.        The injuries and damages, if any, of which Plaintiffs complain were
                    5 directly and proximately caused and contributed to by the actions of the Plaintiff as
                    6 he was under the custody of the Bureau of Prisons and had limitations on his exercise
                    7 of Constitutional rights, thus barring Plaintiffs from recovery herein and/or reducing
                    8 Plaintiffs’ recovery thereby.
                    9                                      PRAYER FOR RELIEF
                   10            WHEREFORE, Defendants GEO Group and Monica Hook respectfully pray
                   11 for entry of judgment in their favor and against Plaintiffs as to all claims for relief as
                   12 follows:
                   13            1.        That Plaintiffs take nothing by way of their Complaint;
                   14            2.        That no Restraining Order, Preliminary Injunction or Permanent
                   15 Injunction be entered against Defendant GEO or Hook;
                   16            3.        That no Declaratory Relief be ordered:
                   17            4.        That no monetary or equitable damages or remedies be provided;
                   18            5.        For a denial of an award against Defendants for any attorney’s fees and
                   19 costs;
                   20            6.        For any other and further relief as the Court may deem just and proper.
                   21 / / /
                   22 / / /
                   23 / / /
                   24 / / /
                   25 / / /
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                             10                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                             DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
                           Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 11 of 13




                    1 DATED: March 5, 2021                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2
                    3
                                                                By:         /s/ John S. Poulos
                    4
                                                                      JOHN S. POULOS
                    5                                                 CHERYL WILKE
                    6                                                 Attorneys for Defendants GEO GROUP,
                                                                      INC., a Florida Corporation, dba GEO
                    7                                                 CALIFORNIA, INC., and MONICA
                    8                                                 HOOK

                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4842-0687-2031.1                           11                     Case No. 4:21-cv-00787-JST
ATTORNEYS AT LAW                           DEFENDANTS’ VERIFIED ANSWER TO PLAINTIFFS’ COMPLAINT
Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 12 of 13
Case 4:21-cv-00787-JST Document 60 Filed 03/05/21 Page 13 of 13
